DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 11, at line 6, it is unclear if the recited “liquid inlet” is the one associated with the brew chamber or the one associated with the heater tank.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs.
	There is disclosed in Jacobs a beverage preparation apparatus, comprising: a brew chamber 11, including a cartridge 1 holder, including a brew chamber liquid inlet and beverage outlet; a heater tank 152 having an heater tank inlet to receive liquid and a heater tank outlet fluidly coupled to the brew chamber liquid inlet via a delivery line 156; a liquid pump (para. 0014, it is stated that the liquid source may provide the liquid under pressure) fluidly coupled to the heater tank inlet via a supply line; a pressure relief valve 151b fluidly coupled to the supply line between the liquid pump and the heater tank, the pressure relief valve having an opening pressure (para. 0016); an air pump 154 fluidly coupled to the heater tank to move liquid from the heater tank (para. 0020); a permanently open orifice 155 (para. 0019, lns. 5-7) fluidly coupled to the heater tank to vent the heater tank to ambient pressure; a check valve 151a in the supply line between the pressure relief valve and the liquid pump; wherein the liquid pump is arranged to deliver liquid to the heater tank at a pressure below that required to deliver heated liquid from the heater tank (this due to the fact that the air pump provides the pressure to the heater tank to deliver heated liquid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Doglioni Majer.
	Doglioni Majer discloses that it is known in the art to provide a check valve 4 in a liquid delivery line between a heater tank and a brew chamber.
	It would have been obvious to one skilled in the art to provide the liquid delivery line between the heater tank and brew chamber of Jacobs with the check valve disclosed in Doglioni Majer, in order to prevent overpressure in the brew chamber.
Allowable Subject Matter
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Tinkler et al., Monzel, Cheng, Streeter et al. and Nunnally et al. are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761